

	

		III

		109th CONGRESS

		1st Session

		S. RES. 78

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Hatch (for himself

			 and Mr. Kennedy) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Recognizing and honoring the life of Arthur

		  Miller.

	

	

		Whereas

			 the late Arthur Miller wrote some of the most revered works in the American

			 dramatic canon including All My Sons, After the Fall, The Crucible, The Price,

			 The American Clock, A View from the Bridge, The Ride Down Mt. Morgan, and Death

			 of A Salesman;

		Whereas

			 Arthur Miller received the highest honors for artistic accomplishment and

			 distinguished intellectual achievement in the humanities in this country, the

			 Kennedy Center Honors and the National Endowment for the Humanities' Jefferson

			 Lectureship;

		Whereas Arthur Miller received every major award given to

			 playwrights in the United States, including the Pulitzer Prize, the Tony Award,

			 the Drama Desk, and the Drama Critics Circle;

		Whereas Arthur Miller, through his service to the

			 Dramatists Guild of America, has fought for the freedom of American playwrights

			 to have their works performed as they intended and given all the protection the

			 law can afford them;

		Whereas Arthur Miller, through his service to PEN, the

			 association of Poets, Essayists and Novelists, has fought for the freedom of

			 imprisoned writers all over the world;

		Whereas Arthur Miller’s plays are taught in virtually

			 every high school and college in the United States, and his new plays have been

			 produced on Broadway for more than half a century;

		Whereas Arthur Miller wrote about the lives and longings

			 of American working men and women with a power and clarity unparalleled in

			 modern literature;

		Whereas Arthur Miller, in writing about little

			 men as his heroes were called in the beginning, proved that little men

			 do indeed suffer tragic losses, and that to defend or regain their dignity,

			 they will lay down their lives as nobly as any king ever did;

		Whereas Arthur Miller wrote about our indestructible will

			 to achieve our humanity, about our fear of being torn away from what and who we

			 are in this world, and about our fear of being displaced and forgotten;

		Whereas Arthur Miller has maintained his vision and

			 claimed his victory as the preeminent man of letters in the American theater;

			 and

		Whereas Arthur Miller enjoyed a long and luminous career

			 before he died at the age of 89 on February 10, 2005, Now, therefore, be

			 it:

		

	

		That the Senate—

			(1)recognizes the

			 extraordinary contributions of the late Arthur Miller for his service to the

			 Nation in the theater, in literature, and in his advocacy of the freedom to

			 speak and write with conviction and courage;

			(2)honors him as a

			 great American literary pioneer; and

			(3)expresses its

			 deepest condolences upon his death to his family members and his

			 friends.

			

